DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 7, 14, and 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-6, 8-13, and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are : 
 1)  Fellmann et al. (US20150097083A1) discloses Evacuation systems including slide readiness indicators are detailed. The indicators may include lights colored, preferably, red and green and powered using either pre-existing or dedicated electricity sources. Associated switching equipment defaults to illumination of a red light until a slide is satisfactorily inflated and deployed, at which time the red light is extinguished and a green light is illuminated to provide affirmative indication that evacuation via the slide may commence. 
2) Clegg et al. (US20070045473A1) discloses an emergency evacuation slide system includes a control valve having a normally-open vent that closes after a predetermined period of time calculated to vent excess inflation gas produced by the gas generator. In operation, in the event of an aircraft emergency exit door being opened in the “armed” condition, the primary valve member of the control valve is opened allowing inflation gas to flow into the valve chamber. A portion of the gas entering the chamber is vented through the normally-open vent. After a predetermined period of time calculated to be sufficient to vent the excess inflation gas, the normally-open valve is closed to divert 100% of the remaining inflation gas into the evacuation slide.
3) Oney et al. (US6443259B1) which The present invention comprises an inflatable over-the-wing evacuation slide having a readiness indicator the meaning of which is intuitively obvious to an untrained person. In one embodiment, the slide is provided with an inflatable guard rail attached to the side margins of the inflatable walking surface. Attached to the side of the inflatable guard rail in a position that is clearly visible from the aircraft exit doorway is a visual readiness indicator. In one embodiment, the visual readiness indicator comprises a conventional red, octagonal “stop” sign that is releasably mounted to the guard rail. The stop sign is removed (to indicate that it is safe to proceed) when the evacuation slide has properly deployed by means of a connected to toe end of the evacuation slide. As the evacuation slide unfurls, the lanyard is paid out until, at the last stage, when the toe end unfolds the lanyard pulls the stop sign off the guard rail, so that it is no longer visible to a disembarking passenger.
4) Bergonnier et al. (CA3051331A1) discloses a gas distribution assembly for providing gas to an actuator for opening an aircraft door and to an aircraft evacuation slide, the assembly comprising a single common gas supply and valve means for controlling distribution of gas from the common supply between the slide and the door actuator based on door opening position.
Regarding Independent Claims 1, 8, and 15 the prior art does not discloses the A method of monitoring an evacuation system of an aircraft, comprising: receiving, by a processor, a current pressure reading of a pressure cylinder assembly from a digital pressure sensor; determining, by the processor, a total in-service time of the pressure cylinder assembly; and generating, by the processor, an alert selected from a group consisting of service due now, service due soon, and evacuation system ready, wherein: the alert is generated on an evacuation readiness device comprising a visual indication of system readiness, service due now is displayed as a first color, service due soon is displayed as a second color, and evacuation system ready is displayed as a third color, the first color, the second color, and the third color are all different.
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668